PER CURIAM.
The final judgment, entered following a non-jury trial, is affirmed. We do not interpret paragraph 24 of the parties’ contract as precluding the trial court’s award of a set-off to Appellees. Appellees may set-off the cost of correcting substantial construction defects against Appellant’s contract damages for its substantial completion of the contract to build a home on Appellees’ property. See generally, Casa Linda Tile & Marble Installers, Inc. v. Highlands Place 1981, Ltd., 642 So.2d 766 (Fla. 4th DCA 1994); Ocean Ridge Dev. Corp. v. Quality Plastering, Inc., 247 So.2d 72 (Fla. 4th DCA 1971).
We find no abuse of discretion in the trial court’s finding that Appellees are the prevailing party notwithstanding the award to Appellant of a net $281.20 judgment. See Prosperi v. Code, Inc., 626 So.2d 1360 (Fla.1993).
The awards on both the claim and the set-off are supported by the record. As to all other issues, we also affirm.
STONE, C.J., FARMER and TAYLOR, JJ., concur.